Case 1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 1 of 11




                   Exhibit A
                 Case 1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 2 of 11
       NYSCEF                            Document List
       New York County Supreme Court    Index # 160250/2019       Created on:10/28/2019 03:58 PM

Case Caption:   Joseph H West v. The Action Network, Inc. et al
Judge Name:
Doc#     Document Type/Information                   Status       Date Received   Filed By
1        SUMMONS + COMPLAINT                         Processed    10/22/2019      Zaita, N.




                                                                                       Page 1 of 1
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                                                      INDEX NO. 160250/2019
NYSCEF DOC. NO. 1 Case      1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 3 of 11NYSCEF: 10/22/2019
                                                                          RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          NEW YORK COUNTY

          ----------------------------------------------------------------X

          JOSEPH H. WEST                                                      Index No.:

                  PLAINTIFF,                                                  Plaintiff designates New County as
                                                                              the place of trial.
                         vs.
                                                                              The basis of venue is the residence
          THE ACTION NETWORK, INC., AND                                       of defendants and the location of the
          PAUL LO DUCA,                                                       tortious acts committed by the
                                                                              defendants.
                  DEFENDANTS.
                                                                              SUMMONS
          ----------------------------------------------------------------X

          TO THE ABOVE NAMED DEFENDANTS:

                  YOU ARE HEREBY SUMMONED and required to serve upon plaintiff’s attorneys a
          verified answer to the verified complaint in this action within twenty days after the service of this
          summons, exclusive of the day of service, or within thirty days after service is complete if this
          summons is not personally delivered to you within the State of New York.

                  In case of your failure to answer, judgment will be taken against you by default for the
          relief demanded in the complaint.

          Dated: New York, NY
                 October 22, 2019

                                                                    /s/ Nicholas J. Zaita
                                                                    Nicholas J. Zaita, Esq.
                                                                    LEWIS DIBIASI ZAITA & HIGGINS
                                                                    420 Lexington Avenue, Suite 300
                                                                    New York, NY 10107
                                                                    (212) 772-0943
                                                                    nzaita@ldzhlaw.com

                                                                    Kevin L. Murphy, Esq. (pro hac vice pending)
                                                                    MURPHY LANDEN JONES, PLLC
                                                                    2400 Chamber Center Drive, Suite 200
                                                                    Ft. Mitchell, KY 41017
                                                                    (859) 578-3060
                                                                    kmurphy@mljfirm.com

                                                                    Attorneys for Plaintiff Joe H. West




                                                               1 of 9
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                                                    INDEX NO. 160250/2019
NYSCEF DOC. NO. 1 Case      1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 4 of 11NYSCEF: 10/22/2019
                                                                          RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          NEW YORK COUNTY

          ----------------------------------------------------------------X

          JOSEPH H. WEST

                  PLAINTIFF,

                                  vs.                                             VERIFIED COMPLAINT
                                                                                  AND JURY DEMAND
          THE ACTION NETWORK, INC., AND
          PAUL LO DUCA,                                                           Index No. ___________

                  DEFENDANTS.

          ----------------------------------------------------------------X


                  For his Verified Complaint against Defendants The Action Network, Inc. (“The Action

          Network”) and Paul Lo Duca (“Lo Duca”), Plaintiff, Joseph H. West (“Joe West”), by and through

          his undersigned attorneys, states as follows:

                                                             PARTIES

                  1.       Plaintiff is a citizen of Florida and resides in Lake County, Florida.

                  2.       The Action Network is a Delaware corporation with its principal place of business

          located at 275 Madison Avenue, Suite 512, New York, New York 10016.

                  3.       Upon information and belief, Lo Duca is a citizen of the State of New York and

          does business in New York.

                                               JURISDICTION AND VENUE

                  4.       Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                  5.       Jurisdiction and venue are based upon the residence of the defendants, which

          reside, maintain offices, and do business in the State, County, and City of New York and upon




                                                               2 of 9
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                                                                   INDEX NO. 160250/2019
NYSCEF DOC. NO. 1 Case         1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 5 of 11NYSCEF: 10/22/2019
                                                                             RECEIVED




          the commission of tortious acts by publication of defamatory material in the State, County, and

          City of New York.

                     6.        This court has jurisdiction pursuant to CPLR § 301 and venue is proper pursuant

          to CPLR § 503.

                                                                   FACTS

                     7.        Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                     8.        Plaintiff is an umpire for Major League Baseball, and has been a professional

          umpire more than 40 years.

                     9.        Upon information and belief, at all times relevant hereto, The Action Network

          employed former Major League Baseball catcher Lo Duca as an analyst, commentator and

          podcaster.

                     10.       On or about April 18, 2019, The Action Network published a podcast on which Lo

          Duca discussed, among other things, the Plaintiff.

                     11.       On the podcast, Lo Duca made multiple false statements regarding Plaintiff

          including, but not limited to, the following:

                           a. That of the allegedly fifteen games in his life that he had been thrown out of, eight

                               or nine of them were by Joe West1; and

                           b. That in a game against the Phillies in 2006 or 2007 in which Lo Duca was the

                               catcher, Billy Wagner was the pitcher, and Joe West was the home plate umpire,

                               Joe West called three batters out on strikes and walked off the field and that the

                               following occurred when the players returned to the clubhouse:

                                        “We get back into the clubhouse and I’m like, ‘What the f**k just
                                        happened just right now?’ and Wagner just winks at me.

          1   Lo Duca: “I’ve probably been thrown out of fifteen games in my life and eight or nine of them were Joe. That’s true.”



                                                                       2

                                                                   3 of 9
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                                                 INDEX NO. 160250/2019
NYSCEF DOC. NO. 1 Case     1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 6 of 11NYSCEF: 10/22/2019
                                                                         RECEIVED




                                    I’m like, ‘What’s the secret?’
                                    He’s like, ‘Joe loves antique cars.
                                    I’m like, ‘really?’
                                    He goes, ‘Yeah, so every time he comes in town, I lend him my ‘57 Chevy
                                    so he can drive it around.’
                                    And I’m like, ‘What?’
                                    He goes, ‘Yeah, so then he opens up the strike zone for me.’
                                    I’m like, ‘This guy’s been throwing me out for the last 10 years of my life
                                    and all I needed to do was rent him a ’57 Chevy?’”

                  12.      Lo Duca’s podcast co-host then remarked that “Major League Baseball should

          launch an investigation.”

                  13.      In reality, Lo Duca was ejected eight times in his Major League Baseball career and

          only once by Joe West.

                  14.      In reality, during 2006 and 2007, the two years that Lo Duca played for the New

          York Mets with Billy Wagner, Joe West was the home plate umpire for a game between the

          Philadelphia Phillies and the Mets only once, Billy Wagner did not pitch at all, and the game ended

          on a home run, not on called strikes.

                  15.      At no time did Billy Wagner lend Joe West any car of any kind.

                  16.      Joe West never “opened up the strike zone” for Billy Wagner in exchange for the

          use of a car or any other favor.

                  17.      At the time the subject statements were made, Lo Duca knew the statements were

          false, or at a minimum, made with a reckless disregard for their truth or falsity.

                  18.      At the time the subject statements were published, The Action Network knew or

          should have known the statements were false, or at a minimum, made with a reckless disregard for

          their truth or falsity.

                  19.      Upon information and belief, Lo Duca and his podcast co-host were, at the time of

          the subject statements, acting within the scope of their employment.




                                                             3

                                                          4 of 9
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                                                  INDEX NO. 160250/2019
NYSCEF DOC. NO. 1 Case   1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 7 of 11NYSCEF: 10/22/2019
                                                                       RECEIVED




                 20.     Upon information and belief, Lo Duca and his podcast co-host were, at the time of

          the subject statements, performing services at the direction of The Action Network.

                 21.     The subject statements made and published by the Defendants were directed at the

          Plaintiff in his capacity as a professional umpire for Major League Baseball.

                 22.     The subject statements made and published by the Defendants have had the effect

          of defaming and disparaging the Plaintiff in his professional capacity.

                 23.     After the podcast was published, the statements made in the podcast were further

          disseminated by other major media outlets, further damaging Plaintiff and the pursuit of his

          profession.

                                                  COUNT ONE
                                           (Defamation Per Se – Lo Duca)

                 24.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                 25.     The subject statements made and published by Lo Duca were false. Lo Duca knew

          the statements were false at the time they were made and published, or at a minimum, made with

          a reckless disregard for their truth or falsity. These statements impugn the integrity, honesty and

          professional fitness of Mr. West and affect his profession as a Major League Baseball umpire.

                 26.     The subject statements were of and concerning Plaintiff and mentioned Plaintiff

          directly by name.

                 27.     Lo Duca was not privileged to make the subject statements.

                 28.     The subject statements were published nationwide to third parties.

                 29.     The subject statements have caused Plaintiff to suffer special harm in that the

          statements involve false allegations that have interfered with his professional relationships

          including but not limited to those with his employer.




                                                            4

                                                        5 of 9
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                                                    INDEX NO. 160250/2019
NYSCEF DOC. NO. 1 Case     1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 8 of 11NYSCEF: 10/22/2019
                                                                         RECEIVED




                     30.   As a result of the statements made and published by Lo Duca, Plaintiff has been

          damaged in an amount to be proven at trial.

                                                   COUNT TWO
                                      (Defamation Per Se – The Action Network)

                     31.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                     32.   The subject statements made by Lo Duca and published by The Action Network

          were false. The Action Network knew the statements were false at the time they were made and

          published, or at a minimum, made with a reckless disregard for their truth or falsity. These

          statements impugn the integrity, honesty and professional fitness of Mr. West and affect his

          profession as a Major League Baseball umpire.

                     33.   The subject statements were of and concerning Plaintiff and mentioned Plaintiff

          directly by name.

                     34.   The Action Network was not privileged to make the subject statements.

                     35.   The subject statements were published by The Action Network nationwide to third

          parties.

                     36.   The subject statements have caused Plaintiff to suffer special harm in that the

          statements involve false allegations that have interfered with his professional relationships

          including but not limited to those with his employer.

                     37.   As a result of the statements made by Lo Duca and published by The Action

          Network, Plaintiff has been damaged in an amount to be proven at trial.

                                                    COUNT THREE
                                                  (Respondeat Superior)

                     38.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                     39.   The Action Network is vicariously liable for its employee Lo Duca’s conduct while

          in the scope of Lo Duca’s employment.

                                                              5

                                                          6 of 9
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                                                   INDEX NO. 160250/2019
NYSCEF DOC. NO. 1 Case       1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 9 of 11NYSCEF: 10/22/2019
                                                                           RECEIVED




                      40.   The Action Network is vicariously liable for its employee Lo Duca’s conduct as it

          was generally foreseeable and a natural consequence of his employment.

                      41.   The Action Network is vicariously liable for the conduct of Lo Duca because his

          conduct was in the scope of his employment at The Action Network and because his statements

          were made on a podcast published by The Action Network while Lo Duca was engaging in the

          business of The Action Network.

                      42.   As a result of the foregoing Plaintiff was damaged in an amount to be determined

          at trial.



                                                 PRAYER FOR RELIEF

                      WHEREFORE, Plaintiff prays for the following relief:

                      A.    That Defendants Paul Lo Duca and The Action Network be held jointly and

                            severally liable to Plaintiff for all actual damages suffered or incurred by Plaintiff

                            including, but not limited to, compensatory damages, consequential damages,

                            incidental damages, interest, and costs caused by Defendants’ conduct, in amounts

                            to be determined at trial;

                      B.    That Plaintiff be awarded punitive damages against each of the Defendants to the

                            fullest extent allowed by law;

                      C.    Pre- and post-judgment interest allowed by law;

                      D.    Costs of this action, including court costs and reasonable attorneys’ fees; and

                      E.    For any and all other relief to which Plaintiff may be entitled at law or in equity.




                                                               6

                                                             7 of 9
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                                        INDEX NO. 160250/2019
NYSCEF DOC. NO. 1Case   1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 10 of 11
                                                                       RECEIVED  NYSCEF: 10/22/2019




         Dated: New York, NY
                October 22, 2019

                                                      Respectfully submitted,


                                                      /s/ Nicholas J. Zaita
                                                      Nicholas J. Zaita, Esq.
                                                      LEWIS DIBIASI ZAITA & HIGGINS
                                                      420 Lexington Avenue, Suite 300
                                                      New York, NY 10107
                                                      (212) 772-0943
                                                      nzaita@ldzhlaw.com

                                                      Kevin L. Murphy, Esq.
                                                      (pro hac vice pending)
                                                      MURPHY LANDEN JONES, PLLC
                                                      2400 Chamber Center Drive, Suite 200
                                                      Ft. Mitchell, KY 41017
                                                      (859) 578-3060
                                                      kmurphy@mljfirm.com

                                                      Attorneys for Plaintiff Joe H. West




                                                  7

                                               8 of 9
FILED: NEW YORK COUNTY CLERK 10/22/2019 02:30 PM                              INDEX NO. 160250/2019
NYSCEF DOC. NO. 1Case   1:19-cv-09970-CM Document 1-1 Filed 10/28/19 Page 11 of 11
                                                                       RECEIVED  NYSCEF: 10/22/2019




                                               9 of 9
